Citation Nr: 0300343	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-03 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946 and from February 1947 to April 1971.  The 
veteran died in January 1994.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which determined that new and 
material evidence sufficient to reopen the appellant's 
claim of entitlement to service connection for the cause 
of the veteran's death had not been submitted.  In January 
2000, the Board determined that new and material evidence 
had been submitted and reopened the claim.  The Board 
considered the claim on a de novo basis and denied it as 
not well grounded.  The appellant appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  By Order dated January 26, 2001, CAVC vacated the 
Board's January 2000 decision and remanded the case.  
 
In November 2001, the Board again reopened the appellant's 
claim and remanded the case to the RO for further 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2. At the time of his death in January 1994, the veteran 
was service-connected for the following: degenerative 
arthritis involving the lumbar spine, right hand, and 
left shoulder, as well as bursitis of the left shoulder 
(evaluated together as 30 percent); postoperative 
residuals of a duodenal ulcer with hepatomegaly (20 
percent); diabetes mellitus (DM) (10 percent); and right 
eye pterygium (0 percent).

3. The Death Certificate lists the immediate cause of the 
veteran's death as cancer of the lung.  Cardiac 
arrhythmia was listed as a condition contributing to the 
immediate cause of death.

4. The medical evidence of record does not establish that a 
disability related to service or a service-connected 
disability caused or contributed substantially or 
materially to the veteran's death.


CONCLUSION OF LAW

A disability incurred during or aggravated by service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service did not cause or contribute substantially or 
materially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  In January 2002, the appellant was 
advised of her rights in the VA claims process and of the 
evidence necessary to establish entitlement to the benefit 
sought.  She was specifically offered the opportunity to 
submit any additional medical evidence and was informed 
that VA would attempt to obtain records for her.  The 
March 2002 supplemental statement of the case (SSOC) 
notified the appellant of the pertinent regulations 
regarding VA assistance in developing claims and of the 
laws and regulations pertaining to service connection for 
the cause of death.  This document also advised the 
appellant of the evidence of record and of the reasons and 
bases for denial.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
The claims folder contains the veteran's Death 
Certificate.  The veteran died at home and an autopsy was 
not performed.  Therefore, there are no terminal 
hospitalization records or autopsy report.  The appellant 
has submitted various private medical records and 
statements.  A VA medical opinion with attached laboratory 
reports was also obtained.  The appellant has not 
identified additional pertinent evidence to her claim and 
in response to the March 2002 SSOC, she requested that her 
claim be forwarded to the Board.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

At the time of his death, the veteran was service-
connected for the following: degenerative arthritis 
involving the lumbar spine, right hand, and left shoulder, 
as well as bursitis of the left shoulder (evaluated 
together as 30 percent); postoperative residuals of a 
duodenal ulcer with hepatomegaly (20 percent); DM (10 
percent); and right eye pterygium (0 percent).

The Death Certificate indicates that the immediate cause 
of the veteran's death was cancer of the lung.  Cardiac 
arrhythmia was listed as a condition contributing to the 
immediate cause of death.  No other significant conditions 
contributing to death were noted.  The veteran's death was 
listed as from natural causes.  The Death Certificate was 
completed by Dr. Pedro Torres who indicated that he did 
not attend the deceased and that the certification was 
based on the information furnished by the appellant.  

Dependency and indemnity compensation is payable to a 
surviving spouse of a qualifying veteran who died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) 
(2002).  A service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).  

As indicated, the cause of the veteran's death was 
determined to be lung cancer.  The veteran was not 
service-connected for this condition at the time of his 
death and therefore, it is necessary to determine whether 
service connection should have been established.  In 
general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

Review of the veteran's service medical records reveals no 
diagnosis of lung cancer.  Examination in January 1971 for 
the purpose of a medical board reveals that the lungs and 
chest were normal upon clinical evaluation.  Chest x-rays 
were taken at that time and the radiographic report 
indicated no change in the appearance of the chest since 
the last study in December 1970.  Pleural reactive changes 
at the left base were reported but no acute infiltrates 
were seen.  Physical evaluation board proceedings dated in 
March 1971 recommended that the veteran be permanently 
retired from service.  Noted disabilities included 
degenerative arthritis; postoperative status, gastrectomy 
and vagotomy associated with peptic ulcer, mild; and DM, 
controlled by diet alone, mild.  The claims folder does 
not contain medical evidence suggesting a relationship 
between the veteran's cause of death, lung cancer, and his 
active service.

Service connection may also be granted on a presumptive 
basis for certain chronic diseases, including malignant 
tumors, if manifested to a compensable degree within 1 
year from the date of separation.  38 C.F.R. §§ 3.307, 
3.309(a) (2002).  According to the claims folder, the 
first evidence of suspected pulmonary cancer was in 
approximately June 1993.  There is no evidence of a 
malignant lung mass within 1 year from the date of 
separation and service connection on this basis is not 
appropriate.  

Under specified circumstances, presumptive service 
connection may also be granted for diseases specific to 
radiation exposed veterans and for certain diseases 
associated with herbicide agents, including cancer of the 
lung.  See 38 C.F.R. §§ 3.307, 3.309(d), (e) (2002).  VA 
Form 21-3101, Request for Information, indicates there is 
no record of the veteran serving in Vietnam.  Further, 
there is no evidence in the record that the veteran 
participated in a radiation-risk activity and the 
appellant has not contended as such.  Accordingly, 
application of the referenced presumptive provisions is 
not appropriate.

The appellant contends that the veteran's service-
connected conditions were contributory factors in his 
death.  She alleges that people with the same cancer have 
lived 5 or more years and claims that the veteran died 
earlier due to his service-connected conditions.  She 
argues that his service-connected conditions undermined 
his physical strength such that he could not support the 
treatment and medicine necessary to combat his cancer.
 
Pursuant to VA regulation, a contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to the veteran's death, it must be shown that 
it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (2002).  

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  See 38 C.F.R. § 3.312(c)(2) (2002).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) 
(2002).  

There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated 
death unless such condition affected a vital organ and was 
of itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4) (2002).  

The veteran was hospitalized at the VA medical center 
(VAMC) in San Juan from June 21, 1993 to July 6, 1993 with 
complaints of right lung pain.  It was noted that the 
veteran smoked approximately 1 pack of cigarettes per day 
since 11 years of age.  Diagnostic tests were performed 
and it was reported that the veteran had a 2-cm x 2-cm 
mass in the lung.  It was further noted that when findings 
were compared with an old chest x-ray from the previous 
year that the mass had not grown.  It was opined that the 
probability that the mass was malignant was low.  
Diagnoses were suspected pulmonary cancer and chronic 
smoker.  Chronic obstructive pulmonary disease (COPD) was 
also noted.

VA laboratory reports indicate that prior to the veteran's 
death, blood glucose levels were recorded in mg/dl as 
follows:  88 (November 4, 1993); 91 (November 9, 1993); 
122 (November 23, 1993); 107 (December 9, 1993); and 128 
(January 27, 1994).  Reference range is noted as 72-128.

A VA patient summary indicates that the veteran was 
admitted on September 13, 1993 and discharged on December 
10, 1993.  Diagnoses responsible for the length of stay 
were listed as follows: encounter for radiotherapy; 
malignant neoplasm upper lobe lung; chronic airway 
obstruction not elsewhere classified; cholelithiasis not 
otherwise specified; cyst of kidney, acquired; anemia not 
otherwise specified; tobacco use disorder unspecified; 
history of gastrointestinal disease; and post surgical 
states not elsewhere classified.

A May 1997 statement from Dr. Justino Betancourt indicates 
that the veteran was 76 years old and suffered from a 
chronic pulmonary obstruction and was operated on for a 
peptic stomach ulcer, neoplasm of the right lung and gall 
bladder disease.  The statement further indicated that the 
veteran was in medical treatment.

The appellant submitted a February 2000 statement from Dr. 
Oramas that was translated as follows:  

I certify that the condition of 
diabetes muller directly contributed to 
the complication that caused the dead 
of [the veteran].

The appellant also submitted a February 2000 statement 
from Dr. Betancourt that was translated as follows:

[The veteran] suffered of diabetes 
[illegible] and COPD [illegible] [the 
veteran] was [illegible] sickness.  The 
diabetes [illegible] being the reason 
for his condition.

A VA medical opinion was obtained in February 2002.  The 
physician (Dr. M. Pagan) considered the evidence of record 
and also the veteran's laboratory reports from the VAMC in 
San Juan dated 2 days prior to his death.  The handwritten 
opinion stated the following:

Statement submitted by Dr. Justino 
Betancourt (internist) dated 2/14/00 is 
to the effect of establishing that 
veteran's [service-connected] DM & 
COPD, particularly DM was uncontrolled 
contributing to his "condition."  This 
MD had submitted a more detailed 
statement dated 5/1/97 which only made 
reference to a list of his current 
disabilities, including [carcinoma] of 
the lung, without any reference as to 
severity of the conditions but COPD was 
included.  The other statement 
submitted by Dr. Carlos Robles Oramas 
dated 2/7/00 consists of an assertion 
that [service-connected] DM contributed 
to the complications that led to 
veteran's death.  As a matter of fact, 
this MD submitted a more detailed 
statement in 1997, indicating treating 
veteran between 8/91 thru 12/13/92 for 
COPD, bronchial asthma, and irritable 
bowel syndrome.  No reference made 
whatsoever to DM.  Dr. Robles is 
presumed to be a general practitioner.  
Dr. Betancourt is a specialist in 
internal medicine.  Neither of these 
doctors certified cause of death.  MD 
who signed death certificate (Dr. Pedro 
Torres) did not specify period veteran 
was under his care prior to his death.  
MD lived in same community as veteran, 
so he probably certified veteran's 
death at veteran's home, based on 
circumstances.  Medical evidence shows 
veteran underwent radiotherapy at 
SJVAMC between 10/27/93 thru 12/10/93.  
Veteran was apparently admitted to 
SJVAMC from 9/13/93-12/10/93?? as per 
AMIE records.  There is a chest x-ray 
report dated 1/27/94, which was 2 days 
prior to veteran's death that confirms 
the severity of the [carcinoma] of the 
lung as compared to a previous study 
(10/93).  Extensive bilateral 
interstitial pulmonary disease, which 
in view of clinical history, examiner 
considered it may have represented 
lymphangitic spread of tumor.  In 
summary, [carcinoma] of the lung and 
parenchymatous disease of the lung 
(COPD) are indeed the primary cause of 
death in this case.  Laboratory reports 
for period between 10/93 and 1/94 show 
blood glucose levels fairly within 
normal limits.  Blood sugar level 2 
days prior to veteran's death was 128 
mg/dl, which clearly or categorically 
rules out any uncontrolled DM.  The 
main contributory factor in this case 
was indeed the COPD.

Upon review of the medical evidence of record, the Board 
acknowledges that there are opinions favorable to the 
appellant.  Dr. Oramas and Dr. Betancourt both suggest 
that the veteran's service-connected DM contributed to his 
cause of death.  Notwithstanding, the Board does not find 
these opinions to be as persuasive as that of Dr. Pagan.  
The statements from Dr. Oramas and Dr. Betancourt are 
merely conclusory statements that the veteran's DM 
contributed to his death.  Neither physician offered any 
rationale or identified medical records in support of 
their opinions.  On the other hand, Dr. Pagan had the 
opportunity to review the veteran's claims folder 
including the various opinions of record and pertinent 
laboratory data for the months prior to the veteran's 
death.  Dr. Pagan's opinion discussed the evidence of 
record in detail and effectively ruled out the veteran's 
DM as a contributory factor to his death.

The appellant has argued that the veteran's service-
connected DM weakened him to the point where he was unable 
to fight his cancer.  The medical evidence of record does 
not appear to support the appellant's contentions and she 
is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that the veteran's DM was evaluated as only 10 
percent disabling and there is no competent medical 
evidence suggesting that his diabetes was so severe as to 
be a material factor in accelerating his death.  In fact, 
pertinent evidence indicates that the veteran's blood 
glucose levels were within normal limits 2 days prior to 
his death.

The evidence clearly establishes that the primary cause of 
the veteran's death was lung cancer.  Upon review of the 
evidence of record, lung cancer was not incurred during or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  The Board sympathizes with the 
appellant and recognizes that the veteran was service-
connected for various disabilities; however, the weight of 
the evidence is against a finding that any such service-
connected disability contributed substantially or 
materially to his death.

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of 
the veteran's death, the reasonable doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

The claim for entitlement to service connection for the 
cause of the veteran's death is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

